Appellant was remanded without bail upon a habeas corpus hearing before the district judge of the 92d Judicial District from a complaint charging appellant with murder before the justice of the peace in Hidalgo County. From the order of the district judge remanding appellant without bail he gave notice of appeal to this Court.
It is now made known to the Court that pending such appeal appellant has been indicted by the grand jury of said county for the murder of the same party named in the complaint heretofore mentioned, and the question has become moot, and the appeal will be dismissed. See cases cited under Sec. 225, Branch's Ann. Texas P. C., among them being Ex parte Cannon,41 Tex. Crim. 76, 51 S.W. 914. *Page 128 
The orders and proceedings on the writ of prohibition requested against the Hon. H. F. Kirby, Judge of the 77th Judicial District, incident to a writ of habeas corpus issued at his direction after the Court of Criminal Appeals had obtained jurisdiction, have also become moot questions by reason of the return of an indictment against appellant.
Wherefore, it is ordered that the appeal be dismissed.